Citation Nr: 1730658	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD) on an extra-schedular basis prior to August 29, 2007.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2007 rating decision denied the Veteran's claim for an increased rating for PTSD, which the Veteran appealed to the Board. 

In a May 2015 Board decision, the Veteran's PTSD was increased from 30 percent to 50 percent, and the issue of TDIU due to PTSD was remanded, with specific instructions to refer that issue to the Director of Compensation and Pension, for extra-schedular consideration under 4.16(b). 

Before such development could be undertaken, the Veteran appealed the May 2015 Board Decision to the the United States Court of Appeals for Veterans Claims (Court) resulting in a Joint Motion for Partial Remand, with respect to the denial a rating higher than 50 percent for PTSD. By a March 2017 Board Decision, the Veteran's PTSD was increased from 50 percent to 100 percent, with reference in the "Introduction" that the TDIU issue was still in a "remand status." The RO assigned an effective date of August 29, 2007, for the 100 percent schedular rating for PTSD. Because the issue of TDIU due to PTSD on an extra-schedular basis (under 38 C.F.R. § 4.16(b)) was remanded for referral to the Director of Compensation and Pension in May 2015, the issue of TDIU is still in a remand status, covering the period prior to August 29, 2007.
 
Through the course of his appeal, the Veteran's claims file was transferred from the RO in St. Petersburg, Florida to the RO in Houston, Texas.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to TDIU due to PTSD on an extra-schedular basis prior to August 29, 2007. 

The Board recognizes that the Veteran's claim of entitlement to a TDIU is moot for the period of the appeal from August 29, 2007, due to the 100 percent schedular rating for PTSD from August 29, 2007.  The Board also notes that the AOJ issued a letter in May 2017 indicating that the Veteran's claim for TDIU was considered moot prior to August 29, 2007, because he did not meet the schedular requirement for TDIU.  

However, the effective date assigned for the 100 percent rating under the schedule does not cover the entire period in which the TDIU issue has remained pending.  In this regard, the Veteran was granted service connection for PTSD and assigned a 30 percent rating by a November 2001 rating decision.  The Veteran perfected his appeal of that rating to the Board, and the issue of entitlement to TDIU due to PTSD was raised and referred by the April 2007 Board decision, which adjudicated the claim for an increased rating for PTSD.  By virtue of the referral in the "Introduction" of the April 2007 decision, the Board announced and acknowledged that the TDIU claim required separate adjudication.  Then, as noted above, in the May 2015 Board decision, the Veteran's claim of entitlement to a TDIU was remanded for referral to the Director of Compensation and Pension for extra-schedular consideration under 38 C.F.R. 4.16(b).  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ did not refer the claim to the Director of Compensation and Pension for extra-schedular consideration for the portion of the appeal period prior to August 29, 2007.  Thus, the claim must be remanded again so that compliance with the Board's March 2015 remand can occur.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of a TDIU due to service-connected PTSD on an extraschedular basis to the Director of Compensation and Pension Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16 (b) for the portion of the appeal prior to August 29, 2007.  The rating board should include a full statement of all factors having a bearing on the issue.

2.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




